Per Curiam,
February 21, 1910:
We concur in the conclusion stated in the opinion of the learned president judge of the orphans’ court that the rights of the appellants were fixed by the adjudication of the orphans’ court filed in 1903 and by the decree of that court on a petition for review, which was affirmed by this court, in Michener’s Est., 225 Pa. 60. But aside from the question of res adjudicata, the contention of the appellants is not well founded. The gift to them was not of a moiety of the entire income, but of the income of a moiety of the estate. The direction in the seventh item of the testator’s will is to “average the income of all the investments of my estate and to pay over to my sister Mary Michener the income of the sum of ten thousand dollars for and during the term of her natural life — And also to pay over to my niece Emma G. Rurnsey the income of the sum of five thousand dollars for and during the term of her natural life — And also to pay over to my niece Anna G. Rumsey the income of the sum of five thousand dollars for and during the term of her natural life.” This direction applied to the income while the estate was held in trust and until the direction to distribute became operative upon the death of his wife and daughter. Otherwise the direction to distribute upon their deaths was meaningless. All of the trusts except those for the appellants having terminated and the gift of income to them having been secured by the setting aside of an ample sum, there is no reason why the balance of the estate should not be distributed.
The decree is affirmed.